 



Exhibit 10.2

Amendment to
Change of Control Protection Agreement

This Amendment to Change of Control Protection Agreement dated as of June 1,
2005 (the “Amendment”) is entered into by and between United Defense Industries,
Inc., a Delaware corporation (the “Company”) and                          (the
“Executive”) for the purpose of amending the provisions of that certain
Agreement dated                          between the Company and the Executive
relating to certain payments to the Executive in connection with a termination
of employment following a corporate transaction (as amended prior to the date
hereof, the “Agreement”).

WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth below for their mutual benefit and convenience, in order for its
provisions to comply with Section 409A of the Internal Revenue Code of 1986, as
amended;

NOW THEREFORE, in consideration of the premises and covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties do hereby agree as follows:

1. The following new sentence is hereby added to the last paragraph in
Section 4:



      Notwithstanding any other provision of this Agreement to the contrary, all
payments pursuant to this Section 4 shall be deferred until six months after the
Executive’s Date of Termination to the extent necessary to avoid the application
of the additional tax under Section 409A of the Internal Revenue Code of 1986,
as amended.

2. All references in the Agreement to “the Agreement” or “this Agreement” shall
mean the Agreement as modified by this Amendment. As so modified, the Agreement
shall continue in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto as of the date first set forth above.

         
UNITED DEFENSE INDUSTRIES, INC.
  Executive
 
       
By:
       

       
 
       
Title:
       

       

